22-642-cv
     Cherner v. Westchester Jewish Cmty. Servs., Inc.


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 20th day of December, two thousand twenty-two.
 4
 5   PRESENT:
 6               ROBERT D. SACK,
 7               BARRINGTON D. PARKER,
 8               MICHAEL H. PARK,
 9                     Circuit Judges.
10   ____________________________________________
11
12   Dan Cherner, on his own behalf and on behalf
13   of all others similarly situated,
14
15                                Plaintiff-Appellant,
16
17                      v.                                                    22-642
18
19   Westchester Jewish Community Services, Inc.,
20   Kathleen McKay,
21
22                                Defendants-Appellees.
23
24   ____________________________________________
25
26   FOR PLAINTIFF-APPELLANT:                             DAN CHERNER, pro se, The Cherner Firm,
27                                                        Rye, NY.
28
29   FOR DEFENDANT-APPELLEE                               DANIEL W. MILSTEIN , Aaronson Rappaport
30   WESTCHESTER JEWISH                                   Feinstein & Deutsch, LLP, New York, NY.
31   COMMUNITY SERVICES, INC.:
32
33   FOR DEFENDANT-APPELLEE                                    BARBARA D. GOLDBERG , Martin Clearwater
34   KATHLEEN MCKAY:                                           & Bell LLP, New York, NY.
35

36           Appeal from a judgment of the United States District Court for the Southern District of

37   New York (Seibel, J.).

38           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

39   DECREED that the judgment of the district court is AFFIRMED.

40           Appellant Dan Cherner, an attorney proceeding pro se, appeals the district court’s dismissal

41   of his 42 U.S.C. § 1983 complaint for failure to state a claim under Federal Rule of Civil Procedure

42   12(b)(6).1 Cherner sued Kathleen McKay, the court-appointed forensic evaluator in Cherner’s

43   child custody dispute, and Westchester Jewish Community Services, Inc. (“WJCS”), McKay’s

44   employer, under 42 U.S.C. § 1983 for alleged constitutional violations and under New York state

45   law for fraud and negligent infliction of emotional distress.         Cherner primarily argues that (1)

46   Defendants are state actors, and (2) they are not entitled to quasi-judicial immunity. We assume

47   the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.

48           “We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),

49   construing the complaint liberally, accepting all factual allegations in the complaint as true, and

50   drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282

51   F.3d 147, 152 (2d Cir. 2002). To survive a motion to dismiss under Rule 12(b)(6), the complaint

52   must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

53   v. Twombly, 550 U.S. 544, 570 (2007). A claim will have “facial plausibility when the plaintiff

54   pleads factual content that allows the court to draw the reasonable inference that the defendant is

55   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


             1
                The special solicitude typically afforded to pro se litigants does not apply here because Cherner
     is an attorney. See Tracy v. Freshwater, 623 F.3d 90, 102 (2d Cir. 2010).
56           Cherner’s claims fail because Defendants are shielded from liability by quasi-judicial

57   immunity, even assuming they were state actors. Private actors may be entitled to quasi-judicial

58   immunity “if [their] role is ‘functionally comparable’ to the roles of . . . judges, or [their] acts are

59   integrally related to an ongoing judicial proceeding.” Bliven v. Hunt, 579 F.3d 204, 209–10 (2d

60   Cir. 2009) (internal citations omitted). Here, the family court ordered Defendants to conduct an

61   evaluation and to prepare a report to aid that court’s decision in a child custody suit. These acts

62   are “integrally related to an ongoing judicial proceeding.” Id.; see McKnight v. Middleton, 699

63   F. Supp. 2d 507, 528 (E.D.N.Y. 2010) (concluding that court-appointed forensic evaluators in a

64   custody dispute were entitled to quasi-judicial immunity), aff’d, 434 F. App’x 32 (2d Cir. 2011).

65   “[E]ngag[ing] in neutral fact-finding and advis[ing] the court . . . are intimately related and

66   essential to the judicial process because they aid and inform the court in its discretionary duties.”

67   Hughes v. Long, 242 F.3d 121, 127 (3d Cir. 2001); see also Brown v. Newberger, 291 F.3d 89, 94

68   (1st Cir. 2002) (holding court-appointed evaluator was entitled to quasi-judicial immunity);

69   Hodgson v. Waters, 958 F.2d 377 (9th Cir. 1992) (mem.) (same for a court-appointed

70   psychologist).   We thus agree with the district court that Defendants were entitled to quasi-

71   judicial immunity.

72           We also conclude that the district court did not abuse its discretion by declining to exercise

73   supplemental jurisdiction over Cherner’s state-law claims.             28 U.S.C. § 1367(c)(3); see

74   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (explaining that once only state-law

75   claims remain, it is well within a district court’s discretion to decline to exercise supplemental

76   jurisdiction).




                                                        3
77         We have considered all of Cherner’s remaining arguments and find them to be without

78   merit. Accordingly, we AFFIRM the judgment of the district court.

79
80                                            FOR THE COURT:
81                                            Catherine O’Hagan Wolfe, Clerk of Court
82




                                                 4